Exhibit 4(b) FORM OF PERMANENT GLOBAL FIXED RATE BEARER NOTE GENERAL ELECTRIC CAPITAL CORPORATION BEARER BEARER No. PGFX []1 []2 THIS SECURITY IS A PERMANENT GLOBAL BEARER NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR THE RIGHTS ATTACHING TO THIS NOTE AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE BEARER NOTES OR IF SO PROVIDED HEREIN REGISTERED NOTES ARE AS SPECIFIED IN THE FISCAL AGENCY AGREEMENT (AS DEFINED BELOW). ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR DEFINITIVE BEARER NOTES OR IF SO PROVIDED HEREIN REGISTERED NOTES, THIS GLOBAL NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE [DEPOSITARY/COMMON SAFE-KEEPER]3 TO A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] TO THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANOTHER NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANY SUCH NOMINEE TO A SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER] OR A NOMINEE OF SUCH SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER]. 1 Insert Principal Amount. 2 Insert Optional Payment Amount if the Note has dual-currency feature. 3 Common safe-keeper is only applicable where this Note indicates hereon that it is intended to be a New Global Note. GENERAL ELECTRIC CAPITAL CORPORATION EURO MEDIUM - TERM NOTE (Fixed Rate) SERIES: ISIN: COMMON CODE: ORIGINAL ISSUE DATE: MATURITY DATE: PRINCIPAL AMOUNT IN SPECIFIED CURRENCY: INTEREST RATE: INTEREST PAYMENT PERIOD: FIXED INTEREST PAYMENT DATE(S): NEW GLOBAL NOTE: []Yes4 []No INTENDED TO BE HELD IN A MANNER WHICH WOULD ALLOW EUROSYSTEM ELIGIBILITY: []Yes5 []Not applicable DETERMINATION DATES:6 INTEREST COMMENCEMENT DATE:7 ISSUER OPTIONAL REDEMPTION DATE: NOTEHOLDER OPTIONAL REDEMPTION DATE: OPTIONAL REPAYMENT: OPTIONAL REPAYMENT DATE(S): SPECIFIED (FACE AMOUNT) CURRENCY: OPTION VALUE CALCULATION AGENT: OPTIONAL PAYMENT CURRENCY: OPTION ELECTION DATES: DESIGNATED EXCHANGE RATE: CURRENCY BASE RATE: DETERMINATION AGENT: INITIAL MATURITY DATE: ELECTION DATE FINAL MATURITY DATE: AVAILABILITY OF REGISTERED NOTES: IF THIS NOTE IS EXCHANGEABLE DIRECTLY FOR DEFINITIVE NOTES, INDICATE FORM(S) OF DEFINITIVE NOTES: DENOMINATIONS OF DEFINITIVE NOTES (if not as set forth herein): DENOMINATIONS: REDENOMINATION: DAY COUNT FRACTION: []30/3608 []Actual/Actual (ICMA)9 [](Other) TAX REDEMPTION DATE: LISTING: RANKING: []Senior []Subordinated General Electric Capital Corporation (together with its successors and assigns, the “Company”), for value received, hereby promises to pay to the holder hereof upon surrender hereof, the principal sum (or Face Amount, if the Note has a dual-currency or index feature) (a)if indicated hereon that this Note is not intended to be a New Global Note, specified in Schedule A-1 hereto or (b)if indicated hereon that this Note is intended to be a New Global Note, entered in the records of the relevant Clearing Systems (as defined below), on the Maturity Date specified above (except to the extent redeemed or repaid prior to the Maturity Date) or, (a)if indicated hereon that this Note is not intended to be a New Global Note, in accordance with the Amortization Schedule set out in Schedule A-2 hereto, or (b)if indicated hereon that this Note is intended to be a New Global Note, in accordance with the records of the relevant Clearing Systems and to pay interest thereon to the bearer at the Interest Rate per 4 Only applicable to euro denominated Notes intended to be held in a manner which would allow Eurosystem eligibility. 5 Only applicable if Note issued in New Global Note form. 6 Only applicable if fixed Day Count Fraction is Act/Act (ICMA) 7 Only applicable if fixed Day Count Fraction is Act/Act (ICMA) 8 Fixed Rate U.S.Dollar denominated Notes 9 Fixed Rate Notes in all currencies other than U.S. Dollars 2 annum specified above from the Original Issue Date specified above until the principal hereof is paid or duly made available for payment (except as provided below), in arrears monthly, quarterly, semiannually or annually as specified above as the Interest Payment Period on each Fixed Interest Payment Date (as specified above), commencing with the first Fixed Interest Payment Date next succeeding the Original Issue Date specified above, and on the Maturity Date (or any other redemption or repayment date specified above); provided, however, that each of Euroclear Bank, S.A./N.A., as operator of the Euroclear System (the “Euroclear
